DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 14, 18 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Borden (US 10,160,370) in view of Shingai (US PG Pub 2008/0084360).
 [Claim 10] Regarding claim 10, Borden discloses a display container (200) for displaying merchandise therein with lateral walls. The lateral wall has a closed and an open configuration. Borden discloses in Column 3, lines 20-30, displaying messages related to products on the walls.
-However, it fails to disclose the message on an exterior of the lateral wall.
-Nevertheless, Shingai discloses a display on a lateral wall of a container vehicle.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Borden to have a display on the exterior of the lateral wall as taught by Shingai in order to increase consumer interest.
-Regarding the limitation of detecting positions, an operator of the display container of Borden can visually determine the lateral wall position and regarding releasing data: The display of Borden, as modified in annotated FIG 4 would be shown as taught by Shingai in FIG 1 when the container of Borden raised the lateral wall from the closed position to the raised open position and discloses the power system in paragraph [0038].


    PNG
    media_image1.png
    860
    713
    media_image1.png
    Greyscale


 

    PNG
    media_image2.png
    732
    678
    media_image2.png
    Greyscale


[Claim 14] Regarding claim 14, Borden/Shingai disclose the method of claim 10, wherein the lateral wall comprises at least one upper lateral wall and one lower lateral wall part (Borden has a foldable lateral wall with an upper and lower portion that pivot with respect to each other), wherein at least one upper lateral wall part is connected to the one lower lateral wall part via a pivot axis (See annotated FIG 4).
Claim 18] Regarding claim 18, Borden/Shingai disclose the method of claim 10, wherein detecting the open position of the lateral wall comprises detecting an opening angle of the lateral wall (The remarks regarding detecting in claim 10 are incorporated herein and would include viewing the angle of the lateral wall).
[Claim 24] Regarding claim 24, Borden/Shingai disclose the method of claim 10, comprising activating a data display on the display device in a released state of the display device via an operating device (Shingai discloses the display control (Drive circuit 28) in paragraph [0038]).
[Claim 25] Regarding claim 25, Borden/Shingai disclose the method of claim 14, wherein the one lower lateral wall part is arranged in the open position completely above the lateral loading opening of the transport container (See Borden, annotated FIG 4). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (2018/0111539) in view of Shingai (US PG Pub 2008/0084360).
[Claim 10] Regarding claim 10, Cohen discloses a container vehicle (20) with lateral walls (60) that are raised and lowered with a message display on the exterior of the lateral wall. In the closed position the lateral wall rests on the vehicle which inherently includes a frame. Regarding detecting the lateral wall position, the driver or a passenger can visually determine the lateral wall position.
-However, it fails to disclose data in an electronic format.
-Nevertheless, Shingai discloses a container vehicle with an electronic display for promotions in FIG 1 and discusses a power system in paragraph [0038].
-Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Borden to have a data display that is electronic as taught by Shingai to draw more viewers than static messages.











    PNG
    media_image3.png
    829
    725
    media_image3.png
    Greyscale


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Borden (US 10,160,370) in view of Shingai (US PG Pub 2008/0084360) in view of Dawson, Jr. (US 5,110,021).

[Claim 15] Regarding claim 15, Borden/Shingai disclose the method of claim 10.
-However, they fail to disclose wherein converting the lateral wall from the closed position into the open position is affected by an opening device comprising a drive.
-Nevertheless, Dawson discloses a vehicle panel opening and closing cylinder 24.
-Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the combination to have lift assist for the lateral wall as taught by Dawson in order to eliminate manual lifting.

    PNG
    media_image4.png
    863
    713
    media_image4.png
    Greyscale

Allowable Subject Matter
1.	Claims 16-17, 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3626